KELLEY, Judge,
concurring.
I agree with the majority that Dr. Holla’s testimony in this case is not barred by the physician-patient privilege, 42 Pa. C.S. § 5929. I write separately because I believe that the admissibility does not turn on whether the testimony concerns a “loathsome disease,” but rather on the fact that no communication between patient and doctor was involved.
Construing a prior statute,1 our Supreme Court narrowly interpreted the term “information” to include only communications made to the physician by the patient. Phillips Estate, 295 Pa. 349, 145 A. 437 (1929). Where a doctor bases his diagnosis on examination and observation, rather than communications by the patient, the privilege is inapplicable. Id. Our *497courts have since applied this same interpretation to the language of the present statute. See In re June 1979 Allegheny County Investigating Grand Jury, 490 Pa. 143, 415 A.2d 73 (1980); In re “B”, 482 Pa. 471, 394 A.2d 419 (1978).
Furthermore, Superior Court, more than a half century ago, applied the ruling in Phillips Estate to a workmen’s compensation proceeding, refusing to exclude testimony based solely on a doctor’s observations as opposed to a confidential communication. Massich v. Keystone Coal & Coke Co., 137 Pa.Superior Ct. 541, 10 A.2d 98 (1939). I believe that this case answers the question left unanswered by the majority; that a workmen’s compensation proceeding is not a “civil matter brought by such patient, for damages on account of personal injuries” so as to fall within the exception found in 42 Pa.C.S. § 5929.
CRAIG, P.J., joins in this concurring opinion.

. Act of June 7, 1907, P.L. 462, formerly, 28 P.S. § 328, repealed by the Act of April 28, 1978, P.L. 202.